Exhibit 10.3

KEYSTAFF DEFERRAL PLAN

SCIENCE APPLICATIONS

INTERNATIONAL CORPORATION



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page 1.    PURPOSE    1 2.    DEFINITIONS    1 3.    ELIGIBILITY    3
4.    DEFERRALS    4 5.    EARNINGS ON PARTICIPANTS’ ACCOUNTS    5 6.    PAYOUT
OF PARTICIPANTS’ ACCOUNTS    5 7.    BENEFICIARY DESIGNATION    7 8.    HARDSHIP
AND ACCELERATION PROVISIONS    8 9.    AMENDMENT AND TERMINATION OF PLAN; CHANGE
IN CONTROL    9 10.    NATURE OF ACCOUNTS    9 11.    COMMITTEE    10 12.   
LIMITATION ON RIGHTS OF PARTICIPANTS    13 13.    NON-TRANSFERABILITY    13 14.
   RESTRICTION AGAINST ASSIGNMENT    13 15.    FORFEITURE    13 16.    MAILING
OF PAYMENTS    14 17.    GOVERNING LAW    14 18.    ILLEGALITY OF PARTICULAR
PROVISION    14 19.    INTERPRETATION    14 20.    TAX EFFECTS    14 21.   
RECEIPT OR RELEASE    14 22.    RECORDS    14 23.    ARBITRATION    15

 

-i-



--------------------------------------------------------------------------------

KEYSTAFF DEFERRAL PLAN

OF

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION

 

1. Purpose

1.1 The purpose of this Plan is to provide a means to enhance the Company’s
capacity to attract and retain outstanding directors and executives in key
positions by assisting them in meeting their future financial security
objectives. The Plan is amended and restated effective January 1, 2005 to comply
with Section 409A of the Code.

 

2. Definitions

2.1 Whenever the following terms are used in the Plan, they shall have the
meaning specified below.

2.2 “Account” — shall mean the Account maintained for bookkeeping purposes by
the Committee with respect to each Participant to evidence the Participant’s
Deferrals of Deferrable Amounts hereunder. The Company shall credit to each
Participant’s Account an amount equal to the compensation which otherwise would
have been paid had the Participant not elected to defer compensation. Such
credits shall be made at the time compensation would have been paid to the
Participant. The Account shall also receive quarterly earnings credits in
accordance with provisions of Section 5. Separate Accounts shall be established
to record amounts deferred (and earnings credits thereon) with respect to Plan
Years beginning before and after December 31, 1990, to be referred to herein as
Pre-1991 Accounts and Post-1990 Accounts, respectively. Except as otherwise
stated herein, references to Account(s) shall include both the Pre-1991 and
Post-1990 Account(s).

2.3 “Anniversary Date”— shall be the last day of a Plan Year.

2.4 “Beneficiary”— shall mean the person or persons properly designated by the
Participant, in accordance with Section 7, to receive the benefits provided
herein upon death of the Participant.

2.5 “Board” — shall mean the Board of Directors of Science Applications
International Corporation, or its ultimate parent corporation, if any.

2.6 “Bonus Compensation Plan” — shall mean the Company’s 1984 Bonus Compensation
Plan and any successor plan.

2.7 “Code” — shall mean the Internal Revenue Code of 1986, as amended.

 

1



--------------------------------------------------------------------------------

2.8 “Committee”— shall mean the committee composed of such members as shall be
appointed from time to time by the Board to administer the Plan.

2.9 “Company”— shall mean Science Applications International Corporation (or its
ultimate parent corporation, if any). In addition, unless the context indicates
otherwise, as used in this Plan the term Company shall also mean and include any
direct or indirect subsidiary of the Company which has been approved by the
Deferral Authority for participation in this Plan by its Employees.

2.10 “Deferrable Amount(s)”— shall mean the cash bonus or vested stock bonus, if
any, payable to an Employee or Director, in accordance with Company procedures
under the Bonus Compensation Plan, Directors’ fees or other payments as
determined by the Committee. In no way does the adoption or operation of this
Plan obligate the Company to pay any bonus or continue any compensation program.
Effective for salaries paid on or after January 1, 2007, the Committee may in
its discretion designate all or part of Employees’ salaries as Deferrable
Amounts.

2.11 “Deferral” — shall mean the amount of Deferrable Amounts a Participant has
deferred in accordance with Section 4.1

2.12 “Deferral Authority” — shall mean the individual or group of individuals
appointed by the Board to determine which Employees are eligible to make
Deferrals and to participate in the Plan.

2.13 “Director” — shall mean a member of the Board, other than a Director
Emeritus, or a member of the Board of Directors of any subsidiary or affiliate
thereof which has been approved by the Deferral Authority for participation in
this Plan by its Employees or Directors.

2.14 “Effective Date” — shall be January 1, 1986.

2.15 “Employee” — shall mean a management or highly compensated employee of the
Company.

2.16 “Moody’s Seasoned Corporate Bond Rate” — sometimes referred to as
“Moody’s,” is an economic indicator; an arithmetic average of yields of
representative bonds: industrials, public utilities, AAA, AA, A and BAA. For
Plan purposes, Moody’s Rate shall be determined by the Committee based on
financial services or publications selected by the Committee.

2.17 “Normal Payout” — shall mean the payment(s) described in Section 6.3.

2.18 “Participant” — shall mean an Employee or Director designated by the
Deferral Authority for participation in the Plan who timely files an election to
participate and makes or receives Deferrals hereunder.

 

2



--------------------------------------------------------------------------------

2.19 “Plan” — shall mean the Science Applications International Corporation
Keystaff Deferral Plan as set forth herein and as amended from time to time.

2.20 “Plan Year” — shall begin on February 1 of each year. The Plan Year which
commenced January 1, 2000 shall end on January 31, 2001 and thereafter shall be
the period from February 1 to January 31. A short Plan Year shall commence
February 1, 2005 and end December 31, 2005. Effective January 1, 2006 and
thereafter, the Plan Year shall be the calendar year.

2.21 “Retirement Date” — shall mean the date of an Employee’s or Director’s
Termination of Affiliation on attaining age 59-1/2. Effective January 1, 2005, a
Retirement Date shall not occur unless the Employee or Director has had a
Separation From Service.

2.22 “Separation From Service” — shall mean the death, retirement or termination
of the Employee’s employment with the Company, or in the case of a Director,
ceasing to perform services for the Company as a member of the Board. This
definition of Separation From Service shall be interpreted and construed in a
manner intended to comply with Code Section 409A and the published authorities
thereunder.

2.23 “Termination of Affiliation” — shall mean any termination of employment
with the Company by an Employee, as determined by the Committee, whether by
reason of death, disability, voluntary resignation, layoff, discharge,
divestiture of the Employee’s business unit or otherwise, and, in the case of a
Director, ceasing to be an active Director. The Committee shall have the
discretion to establish rules and make determinations as to what constitutes a
Termination of Affiliation including, without limitation, change of status
(e.g., part-time, consulting Employee, etc.) or leave of absence.
Notwithstanding the foregoing, effective January 1, 2005, a Termination of
Affiliation shall not occur unless the Employee or Director has had a Separation
From Service.

 

3. Eligibility

3.1 The Deferral Authority in its sole discretion shall designate those
Employees or Directors who are to be eligible to participate in the Plan with
respect to Deferrals for a particular Plan Year or with respect to a particular
Deferrable Amount or Amounts. Designating an individual as eligible to
participate in the Plan for a particular Plan Year or with respect to a
particular Deferrable Amount shall not require the Deferral Authority to
designate such individual for any subsequent Plan Year or with respect to any
subsequent Deferrable Amounts. The designation of eligibility by the Deferral
Authority may be made in such manner as determined by the Deferral Authority,
including, without limitation, establishment of criteria such as compensation
level or level or authority.

 

3



--------------------------------------------------------------------------------

4. Deferrals

4.1 Deferral Elections

4.1.1 An eligible Employee or Director shall not become a Participant in the
Plan unless and until he or she has executed and delivered to the Committee a
Deferral election, including any forms or agreements as may be prescribed by the
Committee, and the Committee shall have accepted such Deferral election and/or
additional forms or agreements. To initially participate in the Plan, the
Employee or Director must submit his or her Deferral election, including any
forms or agreements prescribed by the Committee, during the applicable Deferral
election period established by the Committee. Beginning with the Deferral
election made in the Plan Year ending January 31, 2004 for Deferrals during
calendar year 2004, the Participant’s election shall be carried forward
automatically to future Plan Years for which the Participant is eligible to
participate unless, during the applicable election period for such future Plan
Years, the Participant elects to modify or cancel the prior election under
procedures established by the Committee. Effective for Deferrals on or after
January 1, 2005, the last day of the Deferral election period for any Deferrable
Amounts other than “performance-based compensation” (as defined below) shall be
no later than the last day of the calendar year prior to the first calendar year
during which the Employee or Director performs services for which such
Deferrable Amounts is earned. Furthermore, the Committee may to the extent
consistent with satisfying Code Section 409A, permit an Employee or Director to
make a Deferral election within 30 days of the date such Employee or Director
first becomes eligible to participate in the Plan, as indicated by the effective
date of his status change in the Plan’s records. Such a Deferral election shall
be with respect to compensation earned for services performed after the
election.

4.1.2 If Deferrable Amounts constitutes “performance-based compensation,” then
the Committee may, but need not, delay the last day of the Deferral election
period. The last day of the Deferral election period with respect to any
Deferrable Amounts considered to be performance-based compensation shall be no
later than six months before the end of the service period over which such
Deferrable Amounts is earned. For this purpose, “performance-based compensation”
means compensation where the amount of or entitlement to the compensation is
contingent on the satisfaction of pre-established written performance criteria
relating to a performance period of at least twelve consecutive months, provided
that performance-based compensation does not include any amount that will be
paid regardless of performance, or based upon a level of performance that is
substantially certain to be met at the time the criteria is established.
Performance-based compensation must also meet any other applicable requirements
established under authority issued pursuant to Code Section 409A.

4.1.3 The total Deferrals elected for a particular Plan Year may be in an amount
up to a specified percentage of Deferrable Amounts, such maximum percentage to
be up to one hundred percent (100%) as determined by the Deferral Authority.

 

4



--------------------------------------------------------------------------------

4.1.4 A Participant’s initial Deferral election shall elect among the forms of
distribution specified in Section 6.3.2 with respect to the Participant’s Normal
Payout (if any).

4.2 Changes to Deferral Elections

4.2.1 Any Deferral election by a Participant for a particular Plan Year shall be
irrevocable for that Plan Year following the end of such Plan Year’s Deferral
election period.

 

5. Earnings on Participants’ Accounts

5.1 Deferrals shall be credited to the Participant’s Account as of the date of
deferral. Interest in each Plan Year will be credited quarterly on the average
Account balance for that quarter. The rate of interest applied to the Pre-1991
Account shall be at a base rate equivalent to an annual rate equal to Moody’s
Rate, and the rate applicable to the Post-1990 Account shall be at a base rate
equivalent to an annual rate equal to the Moody’s Rate less 1%. In each case,
the Moody’s Rate in effect on each Anniversary Date shall be used to determine
the applicable rate of interest applied during the subsequent Plan Year.

 

6. Payout of Participants’ Accounts

6.1 Termination Payouts

6.1.1 A Participant who has a Termination of Affiliation prior to one year of
Plan participation shall receive an amount equal to his or her Account, less any
credited earnings. Payment shall be made in a lump sum within 90 days following
Termination of Affiliation or as soon as administratively feasible thereafter.

6.1.2 A Participant who has a Termination of Affiliation on or after one year of
Plan participation but prior to the Participant’s Retirement Date shall receive
payment in a lump sum within 90 days following Termination of Affiliation or as
soon as administratively feasible thereafter equal to his or her Account(s) as
of the most recent quarterly valuation.

6.1.3 A Participant who has a Termination of Affiliation on or after the
Participant’s Retirement Date shall be subject and entitled to the Normal Payout
provisions set forth in Section 6.3.

6.2 Survivor Payouts

6.2.1 If a Participant dies before Normal Payout commences, the Company shall
make a Survivor Payout, as defined in Section 6.2.2, to the designated
Beneficiary.

6.2.2 The Survivor Payout shall consist of the Participant’s Account(s) at the
time of death.

 

5



--------------------------------------------------------------------------------

6.2.3 The Survivor Payout shall be paid in a lump sum to the Beneficiary within
90 days following verification of the Participant’s death or as soon as
administratively feasible thereafter.

6.2.4 Notwithstanding subsection 6.2.3 above, if while an Employee and on or
before the date of the Participant’s death, the Participant had reached age 59
 1/2, the Survivor Payout shall be made in the form (i.e., lump sum, 5-year,
10-year or 15-year period) the Participant had elected for the Participant’s
Normal Payout.

6.3 Normal Payouts

6.3.1 Normal Payouts shall be made to Participants who have a Termination of
Affiliation on or after a Retirement Date. Normal Payouts shall commence upon
Termination of Affiliation.

6.3.2 As set forth in Section 4.1.4, the Participant shall elect to receive the
Normal Payout in a lump sum or over a 5-year, 10-year or 15-year period. The
first payment will commence within 90 days following the Termination of
Affiliation or as soon as administratively feasible thereafter.

6.3.3 If a Participant does not elect a payout option, the payments shall be
over a 5-year period.

6.3.4 Normal Payout shall consist of the Participant’s Account(s) spread equally
over the elected payout period. Earnings shall continue to be credited to the
remaining Account(s) during the payout period and shall be estimated so that
approximately equal payments can be made.

6.3.5 If a Participant dies during the Normal Payout period, Normal Payout shall
continue as scheduled to the Participant’s Beneficiary.

6.3.6 Except as set forth in this Section 6.3.6 and in Section 6.3.7, a
Participant’s election of form of distribution shall be irrevocable. Each of the
forms of distribution set forth in Section 6.3.2 shall be considered a single
payment for purposes of Code Section 409A. Accordingly, Participants shall be
allowed to make a new form of distribution election, provided that the following
requirements are satisfied.

(a) The election does not take effect until at least twelve months after the
date the election is made, and the election must be made at least twelve months
prior to the date the first payment would be made to the Participant absent the
election.

(b) The commencement date of the first payment to the Participant shall be five
years following the date the payment would have commenced absent the change in
the Participant’s election; and

(c) No Participant may make more than one new form of distribution election.

 

6



--------------------------------------------------------------------------------

Any attempt to change a payout election that does not satisfy these requirements
shall be void.

6.3.7 Pursuant to authority issued by the Internal Revenue Service under Code
Section 409A, the following transition rules shall apply:

(a) Each Participant who had not had a Separation From Service as of
December 31, 2006 shall be permitted to elect among the forms of distribution
specified in Section 6.3.2 with respect to the Participant’s Normal Payout (if
any). If a Participant does not make an election under this subsection (a), then
the Participant’s previous election among forms of distribution shall continue
to apply.

(b) Each Participant who had not had a Separation From Service as of
December 31, 2006 and had reached the Participant’s 55th birthday as of
December 31, 2006 shall (in addition to the election under subsection (a)) be
permitted to elect whether distribution of the Participant’s Normal Payout (if
any) shall commence (i) upon the Participant’s Termination of Affiliation, or
(ii) upon the later of the date the Participant reaches age 65 or the
Participant’s Termination of Affiliation. If a Participant does not make an
election under this subsection (b), then distribution of the Participant’s
Normal Payout (if any) shall commence upon the Participant’s Termination of
Affiliation.

(c) The elections under this Section 6.3.7 shall be made pursuant to rules
prescribed by the Committee, but shall in no event be made after December 31,
2006.

6.3.8 Notwithstanding the foregoing, if any stock of the Company is publicly
traded on an established securities market, the distribution to any Participant
who is a “specified employee” under Code Section 409A(a)(1)(B)(i) shall not be
made (or commence to be made in the case of installment payments) before the
earlier of (i) the date which is six months after such Participant’s Separation
From Service or (ii) the date of the Participant’s death. For any twelve month
period commencing April 1 and ending March 31, an Employee is a “specified
employee” if the Employee was a “key employee” at any time during the calendar
year ending before such April 1. A key employee is defined in Code
Section 416(i) without regard to Code Section 416(i)(5).

6.4 Cash Distributions

6.4.1 All distributions under the Plan shall be made in cash.

 

7. Beneficiary Designation

7.1 Upon forms provided by the Committee, each Participant shall designate in
writing the Beneficiary or Beneficiaries whom such Participant desires to
receive the benefits of this Plan payable in the event of such Participant’s
death.

 

7



--------------------------------------------------------------------------------

7.2 A Participant may from time to time change his or her designated Beneficiary
or Beneficiaries without the consent of such Beneficiary or Beneficiaries by
filing a new designation in writing with the Committee.

7.3 The Company may rely upon the designation of Beneficiary or Beneficiaries
last filed by the Participant in accordance with the terms of this Plan.

7.4 If the designated Beneficiary does not survive the Participant, or if there
is no valid Beneficiary designation, amounts payable under the Plan shall be
paid to the Participant’s spouse, or if there is no surviving spouse, then to
the duly appointed and currently acting personal representative of the
Participant’s estate. If there is no personal representative of the
Participant’s estate duly appointed and acting in that capacity within 60 days
after the Participant’s death, then all payments due under the Plan shall be
payable to the person or persons who can verify by affidavit or court order to
the satisfaction of the Committee that they are legally entitled to receive the
benefits specified hereunder pursuant to the laws of intestate succession or
other statutory provisions in effect at the Participant’s death in the state in
which the Participant resided.

7.5 If the Committee shall find that any person to whom any payment is payable
under this Plan is unable to care for his or her affairs because of illness or
accident, or is a minor, a payment due (unless a prior claim therefore shall
have been made by a duly appointed guardian or other legal representative) may
be paid to the spouse, a child, a parent, or a brother or sister, or to any
custodian, conservator or other fiduciary responsible for the management and
control of such person’s financial affairs in such manner and proportions as the
Committee may determine. Any such payment shall, to the extent thereof,
discharge of the liabilities of the Company to the Participant or Beneficiary
under this Plan.

7.6 Whenever a provision of this Plan restricts or limits a Participant or a
Participant’s Account, benefit or distribution, such limitation shall also apply
to a Beneficiary unless otherwise specified.

 

8. Hardship and Acceleration Provisions

8.1 Notwithstanding the provisions of Section 6 hereof, a Participant shall be
entitled to request a hardship withdrawal of all or any portion of the
Participant’s Account or acceleration of payments of the Participant’s Account
if payments have already commenced under the payout option selected by the
Participant. A Participant must make a written request to the Committee for a
hardship withdrawal or request for accelerated payment, stating the reasons such
withdrawal or acceleration is necessary because of a financial hardship. The
Committee, in its sole discretion, shall determine whether or not to grant the
Participant’s request and, in so doing, may rely on the Participant’s
statements, and a hardship withdrawal or accelerated payment may be approved
without further investigation unless the Committee has reason to believe such
statements are false. The Participant shall specify from which of the
Participant’s Account(s) (i.e., Pre-1991 or Post-1990, or both) the hardship
withdrawal shall be taken.

 

8



--------------------------------------------------------------------------------

8.2 Effective January 1, 2005, a withdrawal under Section 8.1 shall be permitted
only if the Participant incurs an “unforeseeable emergency,” as defined below.
Any such distribution shall be limited to the amount for which distribution is
reasonably necessary to satisfy the emergency need (which may include amounts
necessary to pay any Federal, State or local income taxes or penalties
reasonably anticipated to result from the distribution). For purposes of this
Section, an “unforeseeable emergency” is a severe financial hardship of the
Participant resulting from (i) an illness or accident of the Participant, the
Participant’s spouse or dependent, (ii) the loss of the Participant’s property
due to casualty (including the need to rebuild a home following damage to a home
to the extent not otherwise covered by insurance, or (iii) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. The determination of whether a
Participant has an unforeseeable emergency shall be made in accordance with the
authorities published pursuant to Code Section 409A.

 

9. Amendment and Termination of Plan; Change in Control

9.1 The Company may, at its absolute and sole discretion, amend or terminate the
Plan at any time.

9.2 In the event of a Plan termination, benefits will be paid out when due under
the terms of the Plan. To the extent feasible, the Committee shall use its best
efforts to avoid adversely affecting the rights of any existing Participants in
the Plan, but prior to a Change in Control (as hereinafter defined), the
Committee shall be under no specific duty or obligation in this regard.
Following a Change in Control no amendment or termination of the Plan shall
adversely affect any benefits earned by Participants prior to the amendment or
termination.

9.3 All Accounts shall be immediately distributed to the Participants to whom
such Accounts belong, upon the occurrence of a Change in Control of the Company.
A change in Control shall be deemed to occur upon any “person” (as defined in
Section 3(a)(9) of the United States Securities Exchange Act of 1943 (the “34
Act”)), other than the Company, any subsidiary or any employee benefit plan or
trust maintained by the Company or subsidiary becoming the beneficial owners (as
defined in Rule 13d-3 under the 34 Act), directly or indirectly, of more than
35% of the Company Stock outstanding at such time, without the prior approval of
the Board. For purposes of the foregoing, a subsidiary is any corporation in an
unbroken chain of corporations beginning with the Company if each of the
corporations, other than the last corporation in such chain, owns at least fifty
percent (50%) of the total voting power in one of the other corporations in such
chain. The above definition of Change in Control shall be applied in accordance
with Code Section 409A.

 

10. Nature of Accounts

10.1 All amounts credited to the Account(s) shall remain the sole property of
the Company and shall be usable by it as part of its general funds for any legal
purpose

 

9



--------------------------------------------------------------------------------

whatsoever. The Account(s) shall exist only as bookkeeping entries for the
purpose of facilitating the computation of earnings credits hereunder and such
Account(s) shall not constitute trust funds, escrow accounts, or any other form
of asset segregation in favor of anyone other than the Company. No participant
shall have any interest in any specific asset of the Company by virtue of this
Plan and each Participant’s rights under this Plan shall at all times be limited
to those of a general unsecured creditor of the Company. Although sometimes
referred to in this Plan as “interest,” amounts credited to Account(s) pursuant
to Section 5.1 may be treated as compensation for tax and payroll withholding
purposes, pursuant to applicable Internal Revenue Code and Treasury regulation
requirements.

 

11. Committee

11.1 The Plan shall be administered by the Committee appointed by the Board.
Subject to the provisions of the Plan and the authority granted to the Deferral
Authority, the Committee shall have exclusive power to determine the manner and
time of Deferrals and payment of benefits to the extent herein provided and to
exercise any other discretionary powers granted to the Committee pursuant to the
Plan. The decisions or determinations by the Committee shall be final and
binding upon all parties, including shareholders, Participants, Beneficiaries
and other Employees. The Committee shall have the authority to interpret the
Plan, to make factual findings and determinations, to adopt and revise rules and
regulations relating to the Plan and to make any other determinations which it
believes necessary or advisable for the administration of the Plan. The
Committee’s discretion shall be as broad and unfettered as permitted by law.
Notwithstanding the foregoing, after a Change in Control, any findings, adoption
or revision of rules or regulations, interpretations, decisions or
determinations made by the Committee (including under Section 11.2) shall not be
given any deference by a court or arbitrator, and if challenged by a Participant
or Beneficiary, shall be reviewed on a de novo basis.

11.2 The Committee shall have all powers necessary to supervise the
administration of the Plan and control its operations. In addition to any powers
and authority conferred on the Committee elsewhere in the Plan or by law, the
Committee shall have, by way of illustration and not by way of limitation, the
following powers and authority:

11.2.1 To designate agents to carry out responsibilities relating to the Plan;

11.2.2 To employ such legal, actuarial, medical, accounting, clerical and other
assistance as it may deem appropriate in carrying out the provisions of this
Plan;

11.2.3 To administer, interpret, construe and apply this Plan and to decide all
questions which may arise or which may be raised under this Plan by any
Employee, Participant, Beneficiary or other person whatsoever, including but not
limited to all questions relating to eligibility to participate in the Plan, and
the amount of benefits to which any Participant may be entitled;

 

10



--------------------------------------------------------------------------------

11.2.4 To establish rules and procedures from time to time for the conduct of
its business and for the administration and effectuation of its responsibilities
under the Plan;

11.2.5 To establish claims procedures, and to make forms available for filing of
such claims, and to provide the name of the person or persons with whom such
claims should be filed. The Committee shall establish procedures for action upon
claims initially made and the communication of a decision to the claimant
promptly and, in any event, not later than sixty (60) days after the date of the
claim; the claim may be deemed by the claimant to have been denied for purposes
of further review described below in the event a decision is not furnished to
the claimant within such sixty (60) day period. Every claim for benefits which
is denied shall be denied by written notice setting forth in a manner calculated
to be understood by the claimant (1) the specific reason or reasons for the
denial, (2) specific reference to any provisions of this Plan on which denial is
based, (3) description of any additional material or information necessary for
the claimant to perfect his claim with an explanation of why such material or
information is necessary, and (4) an explanation of the procedure for further
reviewing the denial of the claim under the Plan. The Committee shall establish
a procedure for review of claim denials, such review to be undertaken by the
Committee. The review given after denial of any claim shall be a full and fair
review with the claimant or his duly authorized representative having one
hundred eighty (180) days after receipt of denial of his claim to request such
review, having the right to review all pertinent documents and the right to
submit issues and comments in writing. The Committee shall establish a procedure
for issuance of a decision by the Committee not later than sixty (60) days after
receipt of a request for review from a claimant unless special circumstances,
such as the need to hold a hearing, require a longer period of time, in which
case a decision shall be rendered as soon as possible but not later than one
hundred twenty (120) days after receipt of the claimant’s request for review.
The decision on review shall be in writing and shall include specific reasons
for the decision written in a manner calculated to be understood by the claimant
with specific reference to any provisions of this Plan on which the decision is
based.

11.2.6 To perform or cause to be performed such further acts as it may deem to
be necessary, appropriate, or convenient in the efficient administration of the
Plan.

11.2.7 Prior to a Change in Control, any action taken in good faith by the
Committee in the exercise of authority conferred upon it by this Plan shall be
conclusive and binding upon the Participants and their beneficiaries, and all
discretionary powers conferred upon the Committee shall be absolute. Following a
Change in Control, the actions of the Committee and its exercise of
discretionary powers shall be reviewed on a de novo basis if challenged by a
Participant or Beneficiary.

11.3 Members of the Committee shall serve as such without compensation from the
Plan, but may receive compensation from the Company for so serving. All Plan
administration expenses shall be borne by the Company.

 

11



--------------------------------------------------------------------------------

11.4 The members of the Committee, the Deferral Authority, the Board, and the
Company shall be entitled to rely upon any tables, valuations, computations,
estimates, certificates, opinions and reports furnished by any consultant, or
firm or corporation which employs one or more consultants or advisors. The
Committee may, but is not required to, rely upon all records of the Company with
respect to any matter or thing whatsoever, and may likewise treat such records
as conclusive with respect to all Employees, Participants, Beneficiaries and any
other persons whomsoever, except as otherwise provided by law.

11.5 The Committee, the Deferral Authority, the Board or the Company may require
satisfactory proof of any matter under this Plan from or with respect to any
Employee, director, consultant, Participant or Beneficiary, and no such person
shall acquire any rights or be entitled to receive any benefits under this Plan
until such proof shall be furnished as so required.

11.6 Any person dealing with the Committee may rely on and shall be fully
protected in relying on a certificate or memorandum in writing signed by any
Committee member so authorized, or by a quorum of the members of the Committee,
as constituted as of the date of such certificate or memorandum, as evidence of
any action taken or resolution adopted by the Committee.

11.7 No employee or director of the Company shall be subject to any liability by
reason of or arising from his or her participation in the establishment or
administration or operation of the Plan unless he or she acts fraudulently or in
bad faith.

11.8 Indemnification

11.8.1 To the extent permitted by law, the Company shall indemnify each member
of the Deferral Authority, the Committee, and any other employee or director of
the Company who was or is a party, or is threatened to be made a party, to any
threatened, pending or completed proceeding, whether civil, criminal,
administrative, or investigative, by reason of his or her conduct in the
performance in connection with the establishment or administration of the Plan
or any amendment or termination of the Plan.

11.8.2 This indemnification shall apply against expenses including, without
limitation, attorneys fees and any expenses of establishing a right to
indemnification hereunder, judgments, fines, settlements and other amounts
actually and reasonably incurred in connection with such proceeding, except in
relation to matters as to which he or she has acted fraudulently or in bad faith
in the performance of such duties.

11.8.3 The termination of any proceeding by judgment, order, settlement,
conviction, upon a plea of nolo contendere or its equivalent shall not, in and
of itself, create a presumption that the person acted fraudulently or in bad
faith in the performance of his or her duties.

11.8.4 Expenses incurred in defending any such proceeding may be advanced by the
Company prior to the final disposition of such proceeding, upon receipt of an
undertaking

 

12



--------------------------------------------------------------------------------

by or on behalf of the recipient to repay such amount, unless it shall be
determined ultimately that the recipient is entitled to be indemnified as
authorized in this Section 11.8.

11.8.5 The right of indemnification set forth in this Section 11.8 shall be in
addition to any other right to which any Committee member or other person may be
entitled as a matter of law, by corporate bylaws or otherwise.

 

12. Limitation on Rights of Participants

12.1 If a Participant is an employee of the Company, such employment is not for
any specific term and may be terminated by the Participant or Company at any
time, for any reason, with or without cause. Neither this Plan nor any election
to defer compensation hereunder shall be held or construed to confer on any
person any legal right to be continued as an employee, consultant or Director of
the Company; nor to constitute any promise or commitment by the Company
regarding future positions, future work assignments, future compensation or any
other term or condition of employment or affiliation.

 

13. Non-Transferability

13.1 No right to payment under this Plan shall be subject to anticipation,
alienation, sale, assignment, pledge, encumbrance, or charge and any attempt to
anticipate, alienate, sell, assign, pledge, encumber, or charge the same shall
be void. No right to payment shall in any manner be liable for, or subject to,
the debts, contracts, liabilities or torts of the person entitled thereto.

 

14. Restriction Against Assignment

14.1 The Participant or Beneficiary shall not have the power to transfer,
assign, anticipate, modify, or otherwise encumber in any manner whatsoever any
of the payments that will become due pursuant to this Plan, nor shall said
payments be subject to attachment, garnishment or execution, or be transferable
by operation of law in event of bankruptcy or insolvency.

 

15. Forfeiture

15.1 In the event that the Committee is unable to locate a Participant or
Beneficiary to whom benefits are payable hereunder after mailing a notice to the
Participant’s or Beneficiary’s last known address, and such inability lasts for
a period of three (3) years, then any remaining benefits payable hereunder shall
be forfeited to the Company and no Participant or Beneficiary shall have any
right to further benefits from the Plan, even if subsequently located.

 

13



--------------------------------------------------------------------------------

16. Mailing of Payments.

16.1 All payments under the Plan shall be delivered in person or mailed to the
last address of the Participant (or, in the case of the death of the Participant
to that of any other person entitled to such payments under the terms of the
Plan). Each Participant shall be responsible for furnishing the Committee with
his or her correct current address and the correct current name and address of
his or her Beneficiary.

 

17. Governing Law.

17.1 All legal questions pertaining to the Plan shall be determined in
accordance with the laws of California, excluding its rules governing conflicts
of laws. Without limiting Section 20, it is intended that this Plan be
administered and interpreted in a manner consistent with the applicable
requirements of Code Section 409A.

 

18. Illegality of Particular Provision.

18.1 If any particular provision of this Plan shall be found to be illegal or
unenforceable, such provision shall not affect the other provisions thereof, but
the Plan shall be construed in all respect as if such invalid provision were
omitted.

 

19. Interpretation.

19.1 Section headings are for convenient reference only and shall not be deemed
to be part of the substance of this instrument or in any way to enlarge or limit
the contents of any article or section.

 

20. Tax Effects.

20.1 The Company makes no representations or warranties as to the tax
consequences to a Participant or to a Participant’s Beneficiary from Deferrals
hereunder or the subsequent receipt of any benefits as a result thereof. Each
Participant must rely solely on his or her own tax advisor with respect to the
tax consequences arising from the Deferrals or the receipt of benefits
hereunder, or from any other related transaction. All distributions of benefits
shall be subject to applicable tax withholding requirements.

 

21. Receipt or Release.

21.1 Any payment to any Participant or Beneficiary in accordance with the
provisions of this Plan shall, to the extent thereof, be in full satisfaction of
all claims against the Committee and the Company, and the Committee may require
such Participant or Beneficiary, as a condition precedent to such payment, to
execute a receipt and release to such effect.

 

22. Records.

22.1 The records of the Company with respect to the Plan shall be conclusive on
all Participants, Beneficiaries, and all other persons whomsoever.

 

14



--------------------------------------------------------------------------------

23. Arbitration.

23.1 Any person disputing a decision of the Committee shall submit such dispute
to binding arbitration pursuant to the rules of the American Arbitration
Association, to be held in San Diego County. In any arbitration with respect to
a decision or action of the Committee taken before a Change in Control, the
losing party in such arbitration proceedings shall bear the costs of
arbitration, and each party shall bear its own attorneys’ fees. In any
arbitration with respect to a decision or action of the Committee taken after a
Change in Control, the Company shall bear the costs of arbitration (other than
attorneys’ fees), and the arbitrator may make an award of attorneys’ fees; any
such award shall be made according to the then-prevailing standards for judicial
awards of attorneys’ fees applicable to civil actions brought under the Employee
Retirement Income Security Act of 1974, as amended.

 

15



--------------------------------------------------------------------------------

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION

KEYSTAFF DEFERRAL PLAN

Amendment No. One

Effective on and after September 17, 2009, the Science Applications
International Corporation Keystaff Deferral Plan is hereby amended by adding the
following new Section 24 to the Plan:

“24. Recoupment of Awards.

24.1 Notwithstanding any other provision herein including, but not limited to,
Sections 8, 9.2, 9.3, and 11.1 and notwithstanding any other provisions in any
Deferral election or other agreement with respect to the Plan, payments made
under the Plan and Accounts under the Plan shall be subject to recoupment or
reduction by the Company pursuant to the Company’s recoupment policy originally
adopted on June 18, 2009 by the Human Resources and Compensation Committee of
the Board, as such policy may subsequently be amended (the “Recoupment Policy”).
Although consent to the Recoupment Policy by a Participant is not a prerequisite
to the effectiveness of the Recoupment Policy with respect to the Participant,
the filing of an election by a Participant with respect to any Deferral under
the Plan shall be deemed to constitute consent by the Participant to the terms
and conditions of the Recoupment Policy with respect to the Participant’s
Deferrals and any and all prior Deferrals under the Plan. For purposes of
clarity, to the extent provided by the Recoupment Policy, a Participant may be
required to return certain payments of Plan benefits made to the Participant,
and payments that otherwise would have been made to the Participant with respect
to the Participant’s Account under the Plan may be reduced or entirely
eliminated. Such actions may be taken pursuant to the Recoupment Policy without
regard to whether such payments and the Participant’s Account were otherwise
vested.”

 

Science Applications International Corporation By:  

/s/ Joseph P. Walkush

  Joseph P. Walkush  

Executive Vice President